Opinion

PER CURIAM.
This certified appeal concerns the relationship between General Statutes (Rev. to 1993) § 38a-369 (b),1 and rules 1.15 (b) and 1.6 (a) of the Rules of Professional Conduct2 governing the ethical *188obligations of attorneys. The defendant statewide grievance committee appealed upon our grant of certification from the judgment of the Appellate Court, which had concluded that the plaintiff attorney had no ethical duty under rules 1.15 (b) and 1.6 to notify his clients’ no-fault insurance carriers of certain personal injury settlement proceeds received by the plaintiff on behalf of two of his clients. Silver v. Statewide Grievance Committee, 42 Conn. App. 229, 238, 679 A.2d 392 (1996).3 The Appellate Court had reasoned that, pursuant to General Statutes (Rev. to 1993) § 38a-369 (b), which *189was in effect at the time of the plaintiffs conduct: (1) the no-fault insurers’ lien did not attach to the settlement proceeds until the proceeds had been disbursed by the plaintiff to his clients; (2) until that disbursement, the clients’ no-fault insurers did not have an “interest” in the proceeds within the meaning of rule 1.15 (b); and (3) the notification to the no-fault insurers urged by the defendant under rule 1.15 (b) was not “impliedly authorized” within the meaning of rule 1.6 (a). Id., 237-38.
Effective January 1, 1994, however, General Statutes (Rev. to 1993) § 38a-369 was repealed by Public Acts 1993, No. 93-297, as was our entire no-fault insurance statutory scheme. Thus, as the plaintiff aptly stated at oral argument, this case “is one of first and last impression.” Although the plaintiffs conduct predated that legislative repeal, “we conclude that the significance of this appeal has been undermined significantly by this legislation and, therefore, that the appeal should be dismissed because certification to appeal was improvidently granted.” Lumber Mutual Ins. Co. v. Holmes, 239 Conn. 798, 802, 687 A.2d 162 (1997).
The appeal is dismissed.

 General Statutes (Rev. to 1993) § 38a-369 (b) provides: “Whenever a person who receives basic reparations benefits for an injury recovers damages, either by judgment or settlement, from the owner, registrant, operator or occupant of a private passenger motor vehicle with respect to which security has been provided under sections 38a-19 and 38a-363 to 38a-388, inclusive, or from a person or organization legally responsible for his acts or omissions, the insurer is entitled to reimbursement from the claimant to the extent that said basic reparations benefits have been paid, minus an amount which represents the insurer’s contribution toward attorney’s fees for the collection of basic reparations benefits. Such amount shall be computed by multiplying the total amount of such reasonable attorney’s fees and costs, by a fraction, the numerator of which shall be the amount of basic reparations benefits received by the claimant and the denominator shall be the amount of damages recovered by the claimant, less court costs. In no event shall such amount exceed one-third the amount of the basic reparations benefits to be reimbursed to the insurer. The insurer shall have a lien on the claimant’s recovery for the amount to which he is entitled for such reimbursement; provided no such lien shall attach until such time as the proceeds of such recovery are in the possession and control of such claimant”


 Rule 1.15 (b) of the Rules of Professional Conduct provides: “Upon receiving funds or other property in which a client or third person has an interest, a lawyer shall promptly notify the client or third person. Except as stated in this rule or otherwise permitted by law or by agreement with the client, a lawyer shall promptly deliver to the client or third person any *188funds or other property that the client or third person is entitled to receive and, upon request by the client or third person, shall promptly render a full accounting regarding such property.”
Rule 1.6 of the Rules of Professional Conduct provides: “Confidentiality of Information
“(a) A lawyer shall not reveal information relating to representation of a client unless the client consents after consultation, except for disclosures that are impliedly authorized in order to carry out the representation, and except as stated in paragraphs (a), (b), (c), and (d).
“(b) A lawyer shall reveal such information to the extent the lawyer reasonably believes necessary to prevent the client from committing a criminal act that the lawyer believes is likely to result in death or substantial bodily harm.
“(c) A lawyer may reveal such information to the extent the lawyer reasonably believes necessary to:
“(1) Prevent the client from committing a criminal act that the lawyer believes is likely to result in substantial injury to the financial interest or property of another;
“(2) Rectify the consequence of a client’s criminal or fraudulent act in the commission of which the lawyer’s services had been used.
“(d) A lawyer may reveal such information to establish a claim or defense on behalf of the lawyer in a controversy between the lawyer and the client, to establish a defense to a criminal charge or civil claim against the lawyer based upon conduct in which the client was involved, or to respond to allegations in any proceeding concerning the lawyer’s representation of the client.”


 We granted the defendant’s petition for certification to appeal, limited to the following issue: “Did the Appellate Court properly conclude, under the circumstances of this case, that the plaintiff had no ethical duly under rules 1.15 (b) and 1.6 of the Rules of Professional Conduct, to notify his client’s no-fault carrier of the settlement proceeds?” Silver v. Statewide Grievance Committee, 239 Conn. 948, 686 A.2d 125 (1996).